DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sludge pit located between the heating pit and the effluent pit (claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next  					Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  	“second heating device” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "substantially" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 9 recites the limitation "the divider" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required. 				Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dvorak (cited in the IDS dated 01/06/2021; US 2008/0277336).
Regarding claim 1, Dvorak discloses a waste processing system (see FIG. 1: system 10), comprising: 	a closed container (enclosure (20)) comprising a digester (digester (40); see ¶ [0028]) with a first passage (see FIG. 1; passage 166) and a second passage (passage 170) separated by a center wall (center wall (165); see ¶ [0033]), wherein the digester has outside walls (walls 54; see ¶¶ [0028] and [0030]), and further wherein the center wall and outside walls are substantially planar and vertical (see FIGS. 1 and 13); and  	a heating pit that is adjacent to the digester and shares a wall with the digester (i.e., mixing chamber (30);, wherein the heating pit comprises a first heating device with heating pipes (heating pipes (142); see Fig. 1; ¶¶ [0027] and [0031]).
Therefore, Dvorak meets and anticipates the limitations set forth in claim 1. 
Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dvorak (cited in the IDS dated 01/06/2021; WO 2008/066546 A1) (hereinafter as “‘546”).
Regarding claim 1, ‘546 discloses a waste processing system (see FIG. 1: system 10), comprising: 	a closed container (enclosure (20)) comprising a digester (digester (40); see ¶ [0024]) with a first passage (see FIG. 1; passage 46; ¶ [0031]) and a second passage 
Therefore, ‘546 meets and anticipates the limitations set forth in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-16 and 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dvorak (WO 2008/066546 A1) (hereinafter as “‘546”) in view of Boschnakow (cited in the IDS dated 01/06/0221; DD 150881, with English translation of Abstract).
Regarding claim 2, ‘546 discloses a waste processing system comprising: 	 a closed container (enclosure (20)) comprising an anaerobic digester (digester (40); see ¶ [0024]) with a first passage (see FIG. 1; passage 46; ¶ [0031]) and a second passage (passage 48; ¶ [0031]) separated by a center wall (center wall (65); see ¶ [0031]), wherein the digester has outside walls (walls 54; see ¶ [0026]), and further wherein the center wall and outside walls are substantially planar and vertical (see FIGS. 1 and 6; ¶ [0026]); and  	a heating pit (i.e., mixing chamber (30)) that is adjacent to the anaerobic digester and shares a common wall with the anaerobic digester (see FIG. 1), wherein the heating pit comprises a first heating device (22) that is capable of moving a waste material in a cork-screw fashion (see ¶ [0030] and FIG. 1); and  	an effluent pit (50) that is adjacent to and shares a common wall with the heating pit (60; see FIG. 1; ¶¶ [0025] and [0037]). 
 	The following annotated figure of Boschnakow is used to show the claimed features. 

    PNG
    media_image1.png
    508
    988
    media_image1.png
    Greyscale

 	‘546 does not explicitly disclose wherein the effluent pit includes heating racks. 	Boschnakow discloses a system for treating sewage including a tank, a heating pit including and heating pipes for heating and drying the sludge and an effluent pit including a heat exchanger for capturing heat from the effluent (see annotated figure above and Abstract). 	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the effluent pit of ‘546 with a heat exchanger in order to remove the heat from the effluent. One of ordinary skill in the art would have been motivated to make the modification for the purpose of recycling the heat and thus conserving the energy used for waste processing system as disclosed by Boschnakow (see annotated figure above and Abstract). 	Modified ‘546 does not explicitly disclose a heating racks, however, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the heat exchanger in the effluent pit of '546 in view of Boschnakow with structure rather than function (see MPEP 2114).
Regarding claim 3, the heating pit of ‘546 is structurally the same as the instant heating pit and thus fully capable of storing one day of waste material.
Regarding claim 4, the effluent pit of modified ‘546 is structurally the same as the instant effluent pit and thus fully capable of storing one day of waste material.
Regarding claim 5, ‘546 further discloses wherein the first heating device (22, 422) includes a conduit having at least one gas outlet capable of promoting upward movement of the heated waste material utilizing recycled biogas (see ¶ [0057]; FIGS. 1 and 8).
Regarding claim 6, ‘546 further discloses wherein the first heating device (22,422) contains a heating medium (e.g., water; see ¶ [0057]).
Regarding claim 7, ‘546 further discloses a second heating device (internal heating device (72)) positioned in at least a portion of one of the first passage (46) and the second passage (48) to heat the waste material that comes in contact with the heating device to cause thermal mixing of the waste (see ¶¶ [0032]-[0033]; FIG. 3).
Regarding claim 8, 
Regarding claim 9, ‘546 further discloses wherein the second heating device (72) is positioned adjacent a divider (center wall) of the digester (i.e., partition wall (65); see FIGS. 1 and 3; ¶ [0032-0033]).
Regarding claim 10, ‘546 further discloses wherein the second heating device (72) includes a pipe containing a heating medium (see ¶ [0032]).
Regarding claim 11, ‘546 further discloses wherein the healing medium comprises water (see ¶ [0032]).
Regarding claim 12, ‘546 further discloses wherein the healing medium comprises a gas (see ¶ [0032]).
Regarding claim 13, waste material in the heating pit of ‘546 in view of Boschnakow can be heated to a temperature from 140° to 180°F.
Regarding claim 14, ‘546 further discloses wherein the heating pit (22,422) comprises a weir wall (see ¶¶ [0031] and [0037]; FIG. 1).
Regarding claim 15, ‘546 further discloses a sludge pit (50) located between the heating pit (30) and tile effluent pit (60). See FIG. 1 and ¶ [0025]).
 Regarding claim 16, ‘546 discloses waste processing system (see FIG. 1: system 10), comprising: 	a closed container (enclosure (20)) comprising a digester including a mixing chamber (chamber 30) wherein said mixing chamber comprises heating coils (22) that can heat at least to 100°F (see ¶ [0030]); and  	a methanogenic chamber (40) for digesting the waste material (see ¶ [0025]); and  	an effluent pit (50; see ¶ [0025]).structure rather than function (see MPEP 2114).
Regarding claim 18, ‘546 further discloses an engine, wherein exhaust air from the engine can be supplied to the heating pit for mixing of the waste material (see ¶¶ [0036] and [0061]).
Regarding claim 19, modified ‘546 discloses wherein the heating pit comprises a first heating device comprising a conduit (heating coils; see Boschnakow at annotated figure above and Abstract). Modified ‘546 does not explicitly disclose wherein the heating device includes at least one gas outlet. However, ‘546 discloses wherein the heating device (22, 422) of the mixing chamber (30) includes a conduit having at least .
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over '546 in view of Boschnakow as applied to claim 16 above, and further in view of Kraus (cited in the IDS dated 01/06/2021; EP 1150083 A1, with English machine translation).
Regarding claim 17, modified '546 discloses all claims limitation as set forth above but does not explicitly disclose a hot water tank.  	Kraus discloses a system for treating waste water including a hot water tank for using with heating devices (see ¶ [0039]). 	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated hot water tanks into the system of ‘546 in view of Boschnakow for the purpose of supplying heat to the heating devices, as disclosed by Kraus (see Kraus at ¶ [0039]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,717,684. Although the claims at issue are not identical, they are not patentably distinct from each other because despite difference of wording each of the limitation of the instant claims are contained within claims of U.S. Patent No. 10,717,684.  	
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799